Appeal by claimant from a decision of the Unemployment Insurance Appeal Board affirming a decision of an unemployment insurance referee, which held that claimant was ineligible for benefits because she was incapable of employment from October 3 to November 14, 1955, and that she was ineligible to receive benefits after that date because she was unavailable for employment. Claimant began work on August 25, 1955, as a kitchen helper in a home for elderly ladies. She lost her job on September 30, 1955, because of illness which required her to seek medical care. When interviewed claimant stated that she was laid off because of illness and that she was then awaiting the result of a cardiograph examination. The referee found that claimant was physically able to work from and after November 14, and that she was not earnestly seeking employment thereafter with active efforts and was therefore unavailable for employment. The evidence sustains the findings of inability to work because of illness during the first period and unavailability for employment during the second period. Only questions of fact are presented. Decision of the Unemployment Insurance Appeal Board unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Coon, Zeller and Gibson, JJ.